Citation Nr: 0933000	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  08-24 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension benefits on the basis 
of aid and attendance and/or being housebound.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel






INTRODUCTION

The Veteran served on active duty from April 1944 to March 
1946.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The Board notes that the appellant submitted a claim for 
death pension benefits in January 1993.  Another individual, 
M.M., also submitted a claim for dependency and indemnity 
(DIC)/pension benefits, claiming to be the surviving spouse 
of the Veteran, in June 1993.  M.M. was held to not be the 
surviving spouse and her claim was denied in April 1994.  
M.M. appealed that denial but withdrew her appeal in June 
1997.

The Board further notes that M.M. submitted a new claim for 
entitlement to DIC/pension benefits that was received in 
September 2000.  There is no indication in the claims folder 
that this claim was ever processed.  The claim is referred to 
the RO for such further development as may be required.  


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; is not a patient in a nursing home because of mental or 
physical incapacity; and has not established a factual need 
for aid and attendance.  

2.  The appellant is housebound.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly pension 
based on the need for regular aid and attendance have not 
been met.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2008).

2.  The criteria for entitlement to special monthly pension 
based on being housebound have been met.  38 U.S.C.A. § 1541; 
38 C.F.R. §§ 3.351, 3.352.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from April 1944 to March 
1946.  He died in January 1993.  The appellant is his 
surviving spouse and has been receiving death pension 
benefits since January 1993.  

The appellant initiated her current claim by submitting a 
medical assessment prepared by a Dr. E. J. Pacheco that was 
received in November 2007.  Several diagnoses were listed as 
follows: degenerative joint disease (DJD) of the knees, 
osteoarthritis, diabetes mellitus type II and essential 
hypertension.  The appellant was noted to require the use of 
a cane or walker to assist her in walking.  She was able to 
feed herself, care for the needs of nature, and sit up.  She 
was not confined to bed.  She was said to require assistance 
in bathing and tending to other hygiene needs.  The appellant 
was not considered blind.  Dr. Pacheco noted that the 
appellant required prescription eyeglasses.  Dr. Pacheco said 
the appellant could not travel or leave home without 
assistance as she needed help to walk and to get in, and out 
of, a car.  In regard to a question of whether the appellant 
required nursing home care Dr. Pacheco said the appellant was 
not completely bedridden.

The evaluation also included a report for x-rays of the 
knees.  The findings of DJD of the knees was addressed by Dr. 
Pacheco as one of his diagnoses.

The RO wrote to the appellant in December 2007.  She was 
asked to provide medical evidence to show that she required 
the aid and attendance of another person in performing her 
activities of daily living, that she was severely visually 
impaired, or was permanently housebound.  

The appellant was afforded a VA examination in December 2007.  
The appellant was noted to be 77 and she lived with her 47-
year old son in a one-story house.  The examiner noted that 
the appellant had diagnoses of osteoporosis, diabetes 
mellitus, and osteoarthritis.  He listed her several 
medications.  The examiner noted that the appellant was not 
bedridden or hospitalized.  She had traveled to the 
examination by way of a private automobile with a family 
member.  The appellant described her daily activities as 
including preparing breakfast, and watching television or 
taking naps in the morning.  She would also make lunch.  
Chores such as cleaning the house or hanging laundry was done 
by her son.  She used a one-point cane to assist her in 
walking.  In regard to assessing her ability to protect 
herself from daily hazards/dangers the appellant did not 
suffer from dizziness and had no memory loss.  Her imbalance 
did constantly affect her ability to ambulate.  The examiner 
said there were other body parts or system impairments that 
affected the appellant's ability to protect herself from the 
daily environment.  These were described as frequent falls, 
as related by the appellant, related to her bilateral 
arthritis of the knees and shoulders.  The examiner said the 
appellant could perform all self-care functions.  

The appellant could walk without the assistance of another 
person within her home.  She was noted to leave her home only 
for medical care.  The appellant did not have visual acuity 
of 5/200 or worse.  The examiner said the appellant's 
functional impairments were permanent.  The examiner said 
that the appellant had mild or moderate impairment of both 
upper extremities due to limitations of strength and 
coordination.  He said she could feed herself but that she 
had marked difficulty in dressing and undressing and in 
bathing.  There was some difficulty in self-grooming and 
toileting.  The appellant was also said to have some 
limitations in her lower extremities due to crepitance and 
pain in the knees.  As previously noted the appellant 
required the use of a cane for assistance in walking, weight 
bearing, and balance.  X-rays of the knees showed moderate 
bilateral DJD.  X-rays of the shoulders showed calcific 
peritendinitis, mild bilateral acromioclavicular DJD, and 
right mild glenohumeral DJD.  

In regard to mental competency the examiner said the 
appellant knew the amount of her payment and prudently 
handled her payments.  She knew the amounts of her monthly 
bills and personally handled her money and paid her bills.  
The examiner said that the appellant had adequate cognitive 
function to manage her personal financial affairs.

The final diagnoses were diabetes mellitus II, poorly 
controlled, bilateral osteoarthritis of the knees, 
osteoporosis by history, bilateral osteoarthritis of the 
shoulders, bilateral peritendinitis of the shoulders, and 
uncontrolled hypertension.

The RO denied the claim in January 2008.  The appellant 
appealed the denial in August 2008.  She stated that she 
could not go anywhere without the help of another person.  
She also said that she needed an assistant to bathe her and 
for other needs of life.  


II.  Analysis

The surviving spouse of a veteran of a period of war is 
entitled to a pension subject to the amount of the spouse's 
annual income.  The pension rate may be increased if the 
spouse is in need of regular aid and attendance.  If the 
spouse is not in need of aid and attendance, the pension rate 
may be increased if the spouse is permanently housebound.  
38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.351 (a) (2008).  

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
appellant will be considered in need of aid and attendance if 
she is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; (2) is 
a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a) (2008).  38 C.F.R. § 3.351(c).  

The following criteria will be considered in determining the 
factual need for regular aid and attendance: the inability of 
a claimant to dress or undress herself, or to keep herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without such aid, 
such as supports, belts, lacing at the back, etc.); the 
inability of a claimant to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment.  38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the appellant 
is unable to perform should be considered in connection with 
her condition as a whole.  It is only necessary that the 
evidence establish that the appellant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  Determinations that the appellant is so helpless as to 
be in need of regular aid and attendance will not be based 
solely on an opinion that the appellant's condition is such 
that it would require her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  38 C.F.R. § 3.352.  

A surviving spouse is permanently housebound when she is 
substantially confined to her home or immediate premises by 
reason of disabilities which are reasonably certain will 
remain throughout the surviving spouse's lifetime.  
38 U.S.C.A. § 1541 (e); 38 C.F.R. § 3.351 (f).   

The appellant is the surviving spouse of a qualifying 
veteran.  The appellant asserts that she requires the 
assistance of another to perform activities of daily living 
such as bathing.  She contends that she is confined to her 
house.  

The evaluation from Dr. Pacheco does not support a finding 
that the appellant requires regular aid and attendance.  She 
does require the assistance of a cane to ambulate but is able 
to walk.  She is able to feed herself, sit up, and care for 
the needs of nature.  She does require some assistance for 
bathing and hygiene.  She is not blind, is not a patient in a 
nursing home and is not bedridden.  The evaluation noted that 
the appellant could not travel and could only leave home with 
assistance.

The January 2008 VA examination report provided similar 
findings.  The appellant was not bedridden or hospitalized.  
The appellant was able to walk with the assistance of a cane.  
This was limited to the confines of her house.  She was able 
to prepare food for herself.  She was able to feed herself 
without any problems and could perform all functions related 
to self-care.  The examiner did note that the appellant had 
marked difficulty with dressing and self-bathing and some 
difficulty with grooming and toileting.  The appellant was 
noted to have an imbalance that affected her ability to 
ambulate.  She provided a self-report of falls due to her 
problems with her knees and shoulders.  There was no evidence 
of any type of injury from a fall or report of treatment for 
same in the record.  

The examiner did note that the appellant could travel beyond 
her domicile but did not comment on the requirement for 
assistance to do so.  The appellant had no mental impairment 
as per the examination report.

The Board finds that the evidence of record does not support 
a finding that the appellant is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or is a patient in a nursing home because of 
mental or physical incapacity.  Further, the evidence does 
not support a finding that the appellant meets the 
requirements for regular aid and attendance.  Although she 
was noted as having some difficulty with activities such as 
dressing, bathing and grooming, she was able to accomplish 
those actions.  She was noted to live with her son.  At no 
time did she report that he provided assistance to her in any 
area of difficulty such as feeding, dressing, grooming, or 
attending to the wants of nature, and there was no 
identification of anyone else providing assistance.  

The appellant did state on her substantive appeal that she 
required assistance with bathing and the everyday activities 
of life.  She did not amplify on what activities she needed 
help with, but it is noted that during the VA examination she 
reported that her son cleaned the house, hung the clothes out 
to dry, and grocery shopped.  The Board acknowledges the 
appellant's assessment of her difficulty in performing some 
of the activities of daily living but finds the VA 
examination report and the assessment of the physician highly 
probative as to the activities she can accomplish.  Two 
practitioners assessed her as able to accomplish the acts of 
dressing, grooming, feeding and attending to the wants of 
nature on her own.  While the appellant reported that she was 
at risk of falls due to her disabilities, this alone does not 
show that she is so helpless as to need the regular aid and 
attendance of another person.  In that regard, the Board 
notes that the VA examiner reported that she was able to 
ambulate in the home without the assistance of another 
person, that she lives in a one-story house, and uses a cane 
and a walker to ambulate.  She was unable, however, to leave 
her home except for medical appointments.  Housebound 
benefits have been granted below on that basis.  Accordingly, 
her claim for entitlement to special monthly pension on the 
basis of aid and attendance is denied.

In regard to housebound benefits, the Board finds that the 
evidence supports a conclusion that the appellant is 
housebound.  Dr. Pacheco noted that the appellant travels 
only for medical appointments and requires someone else to 
take her.  The VA examiner noted that the appellant was 
brought to her appointment by a family member.  She did not 
go out to do any grocery shopping.  The appellant is said to 
walk within her house and there is no evidence of her walking 
outside of the house or engaging in any type of activity 
outside.  There is no evidence of her engaging in any 
activity, other than medical appointments, away from the 
house.  The evidence of the appellant's disabilities 
involving her knees and shoulders, as well as her other 
medical conditions, support the conclusion that she is 
housebound for all activities except for her needed medical 
appointments.  The VA examiner stated that the conditions 
were permanent.  Thus, her claim for special monthly pension 
benefits, on the basis of being housebound, is granted.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
special monthly pension benefits on the basis of aid and 
attendance.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008).

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Notice which 
informs the claimant of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant's claim was received in November 2007.  The RO 
wrote to her to provide the required notice in December 2007.  
She was advised of the evidence required to establish the 
need for aid and attendance or to show that she was 
housebound.  The letter gave specific examples of evidence 
required and listed the regulatory requirements that had to 
be met in order to establish entitlement.  The letter also 
provided the regulatory provisions applicable to the claim.  
She was advised of the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.

The appellant's claim was denied in January 2008.  She 
immediately disagreed with the denial and perfected her 
appeal in August 2008.  She expressed her knowledge of the 
evidence required to substantiate her claim by her contention 
of requiring the assistance of another person to perform 
activities of daily living. 

The appellant has not disputed the contents of the VCAA 
notice in this case.  She was afforded a meaningful 
opportunity to participate in the development of her claim.  
From the outset she demonstrated actual knowledge of what was 
required to establish entitlement to the benefits sought by 
submitting an aid and attendance examination with her claim.  
While the notice required pursuant to Dingess was not 
provided until November 2008, there is no error in the late 
timing as aid and attendance benefits are being denied and 
therefore no effective date will be assigned.  Regarding the 
grant of housebound benefits, the appellant still has an 
opportunity to provide argument to the RO concerning the 
effective date.  There is no evidence of prejudice to the 
appellant based on any notice deficiency and she has not 
alleged any prejudice.  Thus, the Board is satisfied that the 
duty to notify requirements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) were satisfied

The Board also finds that VA has adequately fulfilled its 
obligation to assist the appellant in obtaining the evidence 
necessary to substantiate her claim.  All available evidence 
pertaining to the appellant's claim has been obtained.  The 
evidence includes her private examination report as well as 
the VA examination provided to her.  Her lay statements are 
also included.  The appellant elected to not have a hearing 
in her case.  The Board finds that VA has satisfied its duty 
to notify and assist.  The appellant has not identified any 
other pertinent evidence, not already of record.  The Board 
is also unaware of any such evidence.


ORDER

Entitlement to special monthly pension for aid and attendance 
is denied.  

Entitlement to special monthly pension, for housebound 
status, is granted subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


